Citation Nr: 0740010	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-16 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hallux valgus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee strain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from July 1975 to July 1978.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2006, the case was remanded by the Board for additional 
evidentiary development.  The case is again before the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board's remand in April 2006 requested that the RO 
request the veteran to identify all VA and non-VA facilities 
from which he had sought treatment for his bilateral hallux 
valgus and right knee strain since January 2002.  While the 
veteran was sent a VCAA notice in April 2006, that letter did 
not include the request about his treatment records.  As a 
consequence, a Deferred Rating was issued in February 2007 
noting that the veteran needed to be sent further VCAA 
notification to include a request for the veteran to identify 
his VA and non-VA treatment since January 2002.  However, 
there is no indication in the record that this correspondence 
was sent to the veteran.  This must be done in order to 
comply with the instructions of the Board's April 2006 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) ("A 
remand by....the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.").

The Board also notes that the veteran was sent a supplemental 
statement of the case (SSOC) in September 2007 following the 
submission of additional treatment records and the conduct of 
a VA examination in January 2007.  The accompanying September 
18, 2007, letter noted that he had 60 days in which to submit 
any additional evidence or information; if none was received, 
the case would be transferred to the Board.  On October 18, 
2007, the veteran submitted additional records; thereafter, 
despite the fact that he had not waived RO consideration of 
that new evidence, no SSOC was sent to the veteran.  See 
38 C.F.R. § 19.31(c) (2007).  This must be done prior to a 
final determination of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
letter which requests that he 
identify all VA and non-VA medical 
facilities from whom he has sought 
treatment for his bilateral hallux 
valgus and right knee disabilities 
since January 2002.  The records of 
any VA facilities which are not 
already in the claims folder must be 
obtained and associated with the 
folder.  The veteran should be 
requested to provide releases 
authorizing VA to obtain any 
identified non-VA facilities or 
health-care providers.  These records 
should then be obtained and 
associated with the claims folder.

2.  The veteran's claims should then 
be readjudicated.  If any of the 
decisions remain denied, he and his 
representative should be provided 
with an appropriate SSOC and an 
opportunity to respond.  The case 
must then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

